Title: To Thomas Jefferson from James Johnston, Jr., 23 October 1807
From: Johnston, James, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Savannah 23rd. October 1807
                        
                        I have the honor to transmit your Excellency the copy of a Letter from the Officers of the Artillery Company,
                            belonging to my Regiment, tendering their own and Companies services to their Country, as part of the draft ordered, of
                            100,000 Men.
                        The roll handed me comprises the names of 64 Men; this Corps is of long standing, and the high encomiums paid
                            them by Genl. Washington when he was in this State, is a pledge that they will not disappoint the expectations of their
                            Country Men, when called out in defence of their Country—
                  I have the honor to be Your Excellencys Obedt. Servt
                        
                            James Johnston Jr
                            
                            Sr. Col. 1st. Regt Georgia Militia
                        
                    